UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1217


ARLENE A. SMITH-SCOTT,

                    Debtor - Appellant,

             v.

UNITED STATES TRUSTEE,

                    Trustee - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:17-cv-00267-ELH)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arlene A. Smith-Scott, Appellant Pro Se. Sumi Kay Sakata, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arlene A. Smith-Scott appeals from the district court’s order affirming the

bankruptcy court’s order denying her a discharge in bankruptcy. We have reviewed the

record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated

by the district court. Smith-Scott v. United States Trustee, No. 1:17-cv-00267-ELH (D.

Md. filed Jan. 25, 2018; entered Jan. 26, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2